DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-17 in the reply filed on 1/11/2021 is acknowledged.  However, upon further review, the requirement between Groups I and II is withdrawn, and claims 1-6 will be examined with claims 7-17.  Claims 18-20 are withdrawn herein.
Claim Interpretation
Regarding the interpretation of claim 7:
Claim 7 is being interpreted to require the template of claim 1, since claim 7 refers back to parts of the template of claim 1, hence Groups I and II being examined together.  It is noted that the template of claim 1 is passively claimed in claim 7, and it is suggested to amend claim 7 to actively claim the template of claim 1 to avoid any possible issues down the road.
The Examiner wishes to point out to applicant that claims 1-17 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2112.01 I and 2114-2115 for further details).
Claim Objections
Claim 13 is objected to because of the following informalities:  in line 2 “at angle” should be “at an angle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (U.S. PGPub 2018/0299772).  Regarding claim 1, Jung teaches:
A template for imprinting formable material on a substrate (imprint template 100)
A patterning surface on a mesa  on a front side of the template (patterned surface 111 on mesa portion 110)
A recessed surface surrounding the mesa on the front side of the template (base portion 130)
A recessed surface coating on the recessed surface (photomask portion 104 with light blocking patterns 150, which surround the mesa, paragraph 0022)
Wherein a first transmittance from a back side of the template through the recessed surface coating to actinic radiation is below a first threshold transmittance (paragraph 0034, the light blocking patters prevent the UV radiation from passing, thus a first threshold of zero exists in the template of Jung)
A first frame window is inset within the recessed surface coating and surrounds the mesa (light permeation area 153, as seen in Figure 2 is surrounds the mesa)
Wherein a second transmittance of the template from the back side of the template through the first frame window to the actinic radiation is above the first threshold transmittance (the light permeation area 153 allows UV light to pass through, thus that value is greater than zero)
Regarding claim 2, Jung teaches:
A second frame window inset within the recessed surface coating and surrounds the first frame window (As seen in Figures 1 and 2 the light permeation area 153 creates a grid pattern, thus there is a second frame window (the larger square) surrounding a smaller window around the mesa portion 110)
Wherein a third transmittance of the template from the front side of the template through the second frame window and into the template to the actinic radiation is above the first threshold transmittance (the light permeation area 153 allows UV light to pass through, thus that value is greater than zero)
Regarding claim 3:
Wherein a reflectance to the actinic radiation incident on the front side of the recessed surface coating is above a second threshold reflectance (Since no threshold value is actually stated by the claim, then any value meets the limitation, thus the template of Jung would anticipate this any value)
Regarding claim 6, Jung teaches:
Wherein the actinic radiation is UV (paragraphs 0034 and 0036 for example)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Miller et al (U.S. PGPub 2006/0266916; already of record, herein Miller).  Regarding claim 4, Jung is silent to:
Wherein the recessed surface coating is made of one of: a chromium thin film; the chromium thin film and a protective layer; an aluminum thin film; UV enhanced aluminum thin film; and a multilayer reflective film
In the same field of endeavor Miller teaches a light blocking coating made of aluminum thin film (paragraph 0035, coating 54)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the aluminum of Miller, since it is resistant to the cleaning chemicals and processes used.
Regarding claim 5, Jung is silent to:
Wherein the recessed surface coating also covers a portion of the mesa sidewall
In the same field of endeavor Miller teaches coating the mesa sidewall with a coating 54 (Figures 7 and 11)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to coat the sidewall of the mesa of Jung, since it would prevent 

Claims 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Wuister et al (U.S. PGPub 2007/0104813; herein Wuister).  Regarding claim 7:
As previously discussed Jung teaches the template or claim 1.  Additionally Jung teaches:
A template chuck holder configured to hold the template (thought no explicit, there would naturally be a template chuck holder in order to hold the template 100, otherwise it is floating in midair)
A substrate chuck holder configured to hold the substrate (thought no explicit, there would naturally be a substrate chuck holder in order to hold the wafer 300 with resist 200, otherwise it is floating in midair)
A positioning system configured to bring the patterning surface into contact with the formable material in the imprint field of the substrate (Figures 3-5 and paragraphs 0037-0043).



Jung is silent to:
A first source configured to emit a frame like illumination pattern of the actinic radiation through a frame window in the template which does not pass through the patterning surface; and
A second source configured to emit a curing dose of the actinic radiation that passes through the patterning surface
In the same field of endeavor Wuister teaches an array of different wavelength LEDs (Figure 6 and paragraph 0053).  Thus there are at least first and second sources that emit radiation to the resist layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the LED array of Wuister, since it allows for tuning of the radiation depending on the template and/or resist used.
Thus the combination of Jung and Wuister would teach a first source configured to emit a frame like illumination pattern of the actinic radiation through a frame window in the template which does not pass through the patterning surface, since the light going through the area 153 in Jung would have that pattern.  The combination would also then teach a second source configured to emit a curing dose of the actinic radiation that passes through the patterning surface, since the radiation that passes though the mesa 110 of Jung is what cures the resist material in the patterned surface 111 of Jung.
Regarding claims 8 and 9:
Since Wuister teaches the array with different wavelengths that can be tuned depending on the resin, therefore the combination of Jung and Wuister is capable of having the first and second sources act as claimed.
Regarding claim 10:
As previously discussed Wuister teaches the LED array, thus this array is the radiation source that generates the actinic radiation emitted by both the first source and the second source.
Regarding claim 11:
Wherein the second source and the first source share one or more optical components for guiding both the frame like illumination pattern of the actinic radiation and the curing dose of the actinic radiation
Wuister further teaches using a lens array 160 in conjunction with the LED array (Figure 6 and paragraph 0053), in order to collimate the light.
Regarding claim 12:
Since the LEDs can have different wavelengths then the lenses associated with each LED would be in different states due to the wavelength passing through.
Regarding claim 14:
Since everything is reflective to some degree then the template of Jung would act as claimed since the light passing through the areas 153 would reflect as claimed.  Additionally the areas 153 are arranged as claimed since the surround the perimeter of the mesa, thus they are naturally in a perimeter region of the patterning surface therefore the light passing through the template of Jung would act as claimed.  Since no additional structure of the template or apparatus has been claimed, then the template of Jung would allow the radiation to act as claimed.


Regarding claims 15 and 16:
Since no additional structure of the template or apparatus has been claimed, then the template of Jung would allow the radiation to act as claimed.  The limitation “the frame window is positioned relative to the mesa sidewall” is broad enough to include the structure taught by Jung.
Regarding claim 17:
See remarks regarding claim 2.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and Wuister as applied above, and further in view of Wuister et al (U.S. PGPub 2011/0068510; herein Wuister 2).  Regarding claim 13, Jung and Wuister are silent to:
Wherein the actinic radiation passes through the frame window at angle that causes the actinic radiation to reach the formable material in a gap between the substrate and a perimeter region of the patterning surface
In the same field of endeavor Wuister 2 teaches applying actinic radiation at an angle (e.g. paragraph 0022-0023)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the angled radiation of Wuister 2 since it reduces the amount of radiation that is absorbed, thus reducing heat buildup.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743